Citation Nr: 0920442	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-20 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from January 1943 
to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO denied 
service connection for the cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1. The death certificate reflects that the Veteran died in 
March 2004 at the age of 81 as the result of the immediate 
cause of right [side] pneumonia due to or as a consequence of 
severe obstructive lung disease, bacteremia, and pulmonary 
fibrosis.  

2. At the time of his death, the Veteran was 
service-connected for: posttraumatic stress disorder (PTSD); 
a gunshot wound to the right arm; neuropathy of the right 
hand involving all radicular groups; and a right leg shell 
fragment wound.  

3. Right pneumonia due to or as a consequence of severe 
obstructive lung disease, bacteremia, and pulmonary fibrosis 
had their onset long after service and are unrelated to the 
Veteran's service.  

4.  The preponderance of the evidence is against a finding 
that the Veteran's service-connected disabilities caused or 
contributed substantially or materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008) was enacted on 
November 9, 2000.  It eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Upon receipt of a complete or substantially 
complete application for benefits, VA is ordinarily required 
to notify the claimant and his/her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In July 2004, the appellant received a letter notifying her 
of:  Information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the appellant was 
expected to provide.  In light of the Board's denial of the 
appellant's claim, discussed below, no effective date will be 
assigned.  As a result, there can be no possibility of any 
prejudice to the appellant.  Dingess, 19 Vet. App. 473.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
38 U.S.C.A. § 5103(a) notice must be tailored to the claim.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007), rev'd on other 
grounds sub nom. Hupp v. Shinseki, No. 2008-7059 (Fed. Cir. 
May 19, 2009).  The notice should include:  (1)  A statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2)  an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3)  an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  Hupp v. Nicholson, 
21 Vet. App at 352-353.  Unlike a claim to reopen, an 
original DIC claim imposes upon VA no obligation to inform a 
DIC claimant who submits a nondetailed application of the 
specific reasons why any claim made during the deceased 
veteran's lifetime was not granted.  Id at 353.  Where a 
claimant submits a detailed application for benefits, VA must 
provide a detailed response.  Id.  

As mentioned above, the appellant was sent a notice letter in 
July 2004.  In May 2006, the appellant was sent another 
notice letter describing in further detail how to 
substantiate her claim for service connection for cause of 
death.  The May 2006 letter was sent on the same date as her 
statement of the case and did not inform the appellant of the 
conditions for which the Veteran was service-connected at the 
time of his death.  As a result, a notice error occurred.  

In Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) 
rev'd sub nom. Shinseki v. Sanders, 129 S. Ct. 1696 (2009), 
the Federal Circuit held that any VCAA notice error should be 
presumed prejudicial, and that it is VA's burden to rebut 
this presumption.  Recently, the Supreme Court made clear 
that it is the claimant's burden to show that a notice error 
was harmful.  Shinseki v. Sanders, 129 S. Ct. at 1705-1706.  
However, the Supreme Court also qualified its decision by 
stating that the United States Court of Appeals for Veterans 
Claims (Veterans Court) is in the best position to determine 
what "natural effects" are likely to stem from notice 
errors.  Shinseki v. Sanders, 129 S. Ct. at 1707.  The 
Supreme Court noted that given the nonadversarial nature of 
the adjudicating of veterans' claims, certain notice errors 
may be considered to be more harmful than errors that 
typically occur in other circumstances or other kinds of 
civil cases.  Id.  As a result, the Board will address the 
procedural deficiency here.  

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 
(Fed. Cir. 2006).  However, after a notice deficiency has 
occurred, there are ways of showing that the purpose of VCAA 
notice was not frustrated.  Two ways of showing this include: 
defects in notice were cured by actual knowledge on the part 
of the appellant and establishing that a reasonable person 
could be expected to understand what was still needed based 
on the notice provided.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) actual 
knowledge was defined as: "[S]tatements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim."  Here, the appellant has stated several times, 
including in April 2004 and July 2004 statements, she 
believed that the Veteran died as a result of his PTSD.  Such 
statements demonstrate that she had actual knowledge that the 
Veteran was service-connected for PTSD and that dependency 
and indemnity compensation benefits could be established by 
showing that service-connected disability was implicated in 
the Veteran's death.  She also has submitted several lay 
statements to support her contention as well as a private 
doctor opinion and an accident report.  As a result, the 
Board finds that the purpose of VCAA notice has not been 
frustrated.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A.  5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

A medical opinion is not needed to make a decision in this 
case.  As explained below, the evidence does not show a 
causal connection between the Veteran's service and his 
causes of death.  VA's duty to assist is not invoked where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. 
§ 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2007).  Service treatment records have been 
associated with the claims file.  All identified and 
available medical records have been secured.  In May 2006 the 
appellant stated she had no further evidence to submit.  The 
duty to assist has been met.  

II. Legal Criteria 

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2008).  A service 
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related.  
38 C.F.R. § 3.312(b) (2008).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. §§ 1110 (West 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war, and if a cardiovascular disease 
became manifest to a degree of 10 percent or more within one 
year from the date of the veteran's termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1) (2008).  In 
determining whether the service connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2) (2008).  In the same category are service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3) 
(2008).  Where the service connected condition affects vital 
organs as distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, debilitation may 
be assumed.  Id.  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4) 
(2008).  In this situation, it would not generally be 
reasonable to hold that a service connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  Id.; See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  



III. Analysis

The Veteran's death certificate reflects that he died in 
March [redacted], 2004; the immediate cause of death was pneumonia.  
Sequentially listed conditions leading to the immediate cause 
of death include severe obstructive lung disease; bacteremia; 
and pulmonary fibrosis.  The other significant condition 
contributing to death (but not resulting in the underlying 
cause) was hypertension.  The physician certifier who signed 
the certificate was the Veteran's treating physician, Dr. 
S.M.  

At the time of his death, the Veteran was service-connected 
for the following: PTSD (50 percent from October 2001); a 
gunshot wound to the right arm (40 percent from November 
2000); neuropathy of the right hand involving all radicular 
groups (20 percent from November 2000); and a right leg shell 
fragment wound (10 percent from November 2000).  The 
Veteran's service treatment and personnel records show that 
he received a Purple heart with two oak leaf clusters along 
with a Bronze star medal for his service during World War II.  
Service treatment records do not show treatment for right-
side pneumonia, severe obstructive lung disease, bacteremia, 
pulmonary fibrosis or hypertension.  

The appellant contends that her husband was depressed due to 
PTSD before his death.  In an April 2004 statement, she 
recounted how he "dwelt on memories of combat service."  
She said he should not have been driving when he was involved 
in an automobile accident.  She stated that he never 
recovered; he was in and out of private hospitals and a 
nursing home before he died.  In a July 2004 statement, she 
said his treating physician, Dr. S.M., had told him not to 
drive but he did anyway.  Her substantive appeal form states 
that the Veteran was not in a rational world and would not 
listen as a result of his PTSD.  

Several lay statements (all dated August 2008) were submitted 
attesting to the Veteran's behavior and manifestations of his 
"nervous condition" throughout his life.  A fellow church 
member, a friend, a son's friend, a daughter-in-law, a son, a 
daughter and a former customer of the Veteran all stated the 
Veteran struggled with his PTSD and provided examples of 
situations where his condition manifested itself.  B.B., a 
friend, recounted specific problems the Veteran had toward 
the end of his life; he refused to take direction from others 
and hated giving up being able to drive.  He was a difficult 
patient in the nursing home.  B.B. stated that those who knew 
the Veteran feared he might self-destruct.  

The Veteran was hospitalized several times due to his mental 
health.  A January 1956 VA final summary shows a diagnosis of 
psychotic depressive reaction and notes a prior suicide 
attempt.  An April 1972 private medical record shows a 
discharge diagnosis of chronic, undifferentiated 
schizophrenia.  October 2001 letters from the Veteran's VA 
doctor and private doctor show diagnoses of PTSD.  A December 
2001 VA examiner found the Veteran suffered from both severe 
and chronic PTSD and recurrent major depression with a 
history of psychotic features.  

In August 2003, the Veteran underwent a general VA 
examination.  Besides his service-connected disabilities, the 
Veteran's diagnoses included some of the following: chronic 
obstructive pulmonary disease (COPD); history of 
tracheobronchitis; interstitial lung disease, presumably 
secondary to rheumatoid arthritis; atrial fibrillation; 
hypertension and a history of congestive heart failure.  Many 
diagnoses were also noted to have been listed on the 
Veteran's recent discharge summary from a January 2003 
hospitalization for chronic hypercarbic hypoxemia respiratory 
failure, secondary to COPD.  A PTSD VA examination report 
from the same month shows the examiner observed that in 
addition to the Veteran's current diagnoses of PTSD and major 
depressive disorder "there may be an early dementing process 
going on, but I will not make that diagnosis at this time."  

A December 2003 private medical record from Dr. S.M. states 
"I have asked him not to drive, he was quite upset about 
this, but he has family members who will drive him."  

Several January 2004 private medical records, as well as a 
report from local law enforcement, show that the Veteran was 
in a motor vehicle accident.  The report shows the driver 
failed to negotiate a curve and ended up in an embankment.  
One record notes the Veteran was combative upon the arrival 
of emergency services personnel.  

After his treatment following his vehicle accident at a 
private hospital in January 2004, an early February 2004 
private medical hospital follow-up record shows the Veteran 
was in a nursing home.  He was status post odontoid fracture 
and had an odontoid screw; the bone looked to be healing 
well.  He had a feeding tube and a lot of fluid in his lungs.  
Later in February 2004, a record signed by Dr S.M. shows the 
Veteran was admitted to a private hospital again.  At the 
time of discharge, he was suffering from (among other things) 
right-sided pneumonia, severe obstructive lung disease, 
pulmonary fibrosis and was status post a closed head injury.  

In late March 2004, the Veteran was readmitted to the 
hospital.  Dr S.M. wrote in the hospital summary it appeared 
the Veteran would not survive this hospitalization.  He 
continued to decline.  Diagnoses at the time of death 
included right-sided pneumonia with bronchitis, severe 
obstructive lung disease, bacteremia, pulmonary fibrosis, a 
recent closed head injury, and hypertension.  

Dr. S.M., who signed the Veteran's death certificate, wrote a 
June 2004 letter in support of the appellant's claim.  He 
noted the Veteran's involvement in a motor vehicle accident 
"which led to some physical problems, and eventually led to 
his death."  His letter stated: 

I do feel that his [PTSD], as a result of his war 
injuries and exposure to trauma during World War 
II, played a part in his overall affect, and also 
may have led to his decision to drive when he was 
told not to do so.  It would seem reasonable, 
therefore, from my perspective as a physician, to 
state that in fact his [PTSD] may have contributed 
to his death ultimately.  

The March 2004 death certificate does not list PTSD as an 
underlying or significant cause of death.  It does not 
mention the odontoid fracture or any other complications from 
the motor vehicle accident.  The March 2004 death summary 
does list a recent closed head injury, along with twelve 
other diagnoses.  Dr. S.M.'s June 2004 opinion states that 
the Veteran's PTSD "may have led to his decision to drive" 
and "may have contributed" to the Veteran's death.  This 
does not show PTSD played a substantial or material part in 
causing death.  Under 38 C.F.R. § 3.312(c)(1), a causal 
connection is required.  A determination on the cause of the 
Veteran's death may not involve speculation.  38 C.F.R. 
§ 3.312(a).  Saying that the Veteran's PTSD potentially could 
have led to the Veteran's decision to drive which set off a 
chain of events lasting over the course of several months and 
led to death is speculative.  It seems reasonable that if Dr. 
S.M. thought PTSD was a contributory factor in the Veteran's 
demise, he would have listed it as a cause of death on the 
death certificate.  However, he did not list PTSD as an 
underlying cause or significant condition.  

The Court has held that a medical opinion expressed in terms 
of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  See Obert v. 
Brown, 5 Vet.App. 30, 33 (1993); see also Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992) (holding that a 
doctor's opinion that the veteran's service connected 
disability "may or may not" have contributed to his cause of 
death was insufficient to well ground the claim).  Dr. S.M.'s 
opinion that the Veteran's PTSD may have led him to drive and 
may have ultimately contributed to his death is too 
speculative, standing alone, to have significant probative 
value. 

After considering all the evidence, the Board finds that 
service connection for cause of death is not warranted.  
First, on the issue of whether the Veteran's PTSD was an 
contributory cause of death, 38 C.F.R. § 3.312(c)(1) requires 
that it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  

The Board does find the lay statements (including the 
appellant's statements) regarding the Veteran's lifelong 
manifestations of PTSD and depression to be credible.  Given 
the credibility of the lay statements, they still do not 
satisfy the requirements for a grant of the Veteran's cause 
of death claim.  That the Veteran suffered from PTSD is not 
in dispute; the issue is whether his PTSD (or any other 
service-connected condition) contributed substantially and 
materially to the Veteran's death through a causal 
connection.  38 C.F.R. § 3.312(c)(1).  There is also no 
indication that any writers of the statements have the 
requisite professional knowledge of medical principles that 
would permit her or him to render an opinion regarding 
matters involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  No 
competent evidence of record exists confidently establishing 
that the Veteran's PTSD substantially contributed to his 
death.  

Additionally, there is no showing that the causes of death 
listed on the death certificate were related to any other 
service-connected conditions (besides PTSD).  The other 
service-connected conditions consisted of a right arm gun 
shot wound, neuropathy of the right hand, and a right leg 
shell fragment wound.  These conditions were of a static 
nature, involving muscular function did not involve vital 
body functions.  As contemplated under 38 C.F.R. 
§ 3.312(c)(2), these conditions would not generally be held 
to have contributed to death.  See Lathan, 7 Vet. App. at 
366.  

The Board declines to obtain a medical nexus opinion with 
respect to the service connection claim for the cause of the 
Veteran's death.  As noted, the medical evidence of record 
does not show that the Veteran's listed causes of death were 
related to any of his service connected disabilities.  The 
evidence also does not show that his listed causes of death 
were incurred or aggravated in service.  As a result, any 
opinion relating the Veteran's cause of death to service 
would be speculative.  Service connection may not be based on 
a resort to pure speculation or even remote possibility. See 
38 C.F.R. § 3.102 (2008).  

The Board sympathizes with the appellant.  However, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West 2002).  The claim must be denied.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


